DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 3/12/2021 has been entered and thus claims 1-21 are currently pending in this application. 
The amendment to claim 5 overcomes the previous objection, therefore the objection is hereby withdrawn.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-6 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Paek et al. US PGPub. 2018/0006259.
The applied reference has a common assignee (LG Display) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. 	Regarding claim 1, Paek teaches an electroluminescent display apparatus (Fig. 1-3) [0039], comprising:  	a substrate (110, fig. 3) [0039];  	a plurality [0047] of subpixels (PA, fig. 3) [0051] on the substrate (110);  	a first electrode (AND, fig. 3) [0050] respectively in each of the plurality of subpixels (PA), the first electrode (AND) comprising: . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Paek et al. US PGPub. 2018/0006259 as applied to claim 1 above, and further in view of Im et al. US PGPub. 2017/0141176 of record. 	Regarding claim 7, Paek does not teach the electroluminescent display apparatus of claim 1, wherein the first sub-electrode (AND-L) comprises: a first bottom electrode connected to, via a first contact hole, the source electrode or the drain electrode (DE) of a corresponding driving thin-film transistor (T) on the substrate (110); a first top electrode on the first bottom electrode; and a first filling layer in the first contact hole between the first bottom electrode and the first top electrode.  	However, Im teaches an electroluminescent display apparatus (fig. 2) wherein the first sub-electrode (180, fig. 2) [0037] comprises:  	a first bottom electrode (181, fig. 2) [0056] connected to, via a first contact hole (CH3, fig. 2) [0054], the source electrode (150, fig. 2) [0044] or the drain electrode of a corresponding driving thin-film transistor (T, fig. 2) [0038] on the substrate (100, fig. 2) [0036];  	a first top electrode (183, fig. 2) [0056] on the first bottom electrode (181); and  	a first filling layer (182, fig. 2) [0056] in the first contact hole (CH3) between the first bottom electrode (181) and the first top electrode (183) (Im et al., fig. 2). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to make the simple substitution of the single layer electrodes (both first and second sub electrodes) of Paek for the multi-layer electrode of Im in order to have an anode/pixel electrode with superior corrosion resistance (Im et al., [0057]) and in order to lower the total resistivity of the anode (Im et al., [0059]). 	Regarding claim 8, Paek in view of Im teaches the electroluminescent display apparatus of claim 7, wherein both ends of the first top electrode (183) are coextensive 	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Paek et al. US PGPub. 2018/0006259 as applied to claim 1 above, and further in view of Ukigaya US PGPub. 2019/0096971 of record. 	Regarding claim 13, Paek does not teach the electroluminescent display apparatus of claim 1, further comprising: a trench in a boundary between adjacent subpixels (PA), wherein at least a portion of the light-emitting layer (EL) is noncontiguous in the trench. 	However, Ukigaya teaches an electroluminescent display apparatus (fig. 1-4) comprising: a trench (200, fig. 3-4) [0050] in a boundary between adjacent subpixels (G, R pixels, fig. 2-3), wherein at least a portion (131, fig. 3-4) of the light-emitting layer (130, fig. 3-4) [0048] is noncontiguous in the trench (200) (Ukigaya, fig. 1-4). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to make a simple substitution of the boundary/bank of Paek with the boundary/bank of Ukigaya having a trench in order to increase the resistance of the light emitting layer between light emitting elements thereby reducing/preventing leakage current (Ukigaya, fig. 3-4, [0050]). 		 	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Paek et al. US PGPub. 2018/0006259 as applied to claim 1 above, and further in view of Petrov US PGPub. 2016/0127717 of record. 	Claims 16-17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Paek et al. US PGPub. 2018/0006259 in view of Ukigaya US PGPub. 2019/0096971 of record. 	Regarding claim 16, Paek teaches an electroluminescent display apparatus (Fig. 1-3) [0039], comprising:  	a substrate (110, fig. 3) [0039];  	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Paek et al. US PGPub. 2018/0006259 in view of Ukigaya US PGPub. 2019/0096971 of record as applied to claim 17 above, and further in view of Im et al. US PGPub. 2017/0141176 of record..
                                    Allowable Subject Matter
Claims 3-4, 9-12 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior arts of record taken alone or in combination neither anticipates nor renders obvious 	an electroluminescent display apparatus wherein: “the first sub-electrode is directly connected to the source electrode or the drain electrode via a first contact hole; the second sub-electrode is directly connected to the source electrode or the drain electrode via a second contact hole; and the first sub-electrode is spaced apart from the second sub-electrode” as recited in claim 3;“the first sub-electrode is directly connected to the source electrode or the drain electrode via a first contact hole; the second sub-electrode is directly connected to the source electrode or the drain electrode via a second contact hole; and the first sub-electrode directly contacts the second sub-electrode,” as recited in claim 4; 	an electroluminescent display apparatus wherein: “the second sub-electrode comprises: a second bottom electrode connected to the source electrode or the drain electrode via a second contact hole; a second top electrode on the second bottom electrode; and a second filling layer in the second contact hole between the second bottom electrode and the second top electrode; and the second bottom electrode and the second top electrode are spaced apart from the first bottom electrode and the first top electrode” as recited in claim 9;  	an electroluminescent display apparatus wherein: “the second sub-electrode comprises: a second bottom electrode connected to the source electrode or the drain electrode via a second contact hole; a second top electrode on the second bottom electrode; and a second filling layer in the second contact hole between the second bottom electrode and the second top electrode; the second bottom electrode is spaced apart from the first bottom electrode and the first top electrode; and the second top electrode contacts the first bottom electrode” as recited in claim 10; 	an electroluminescent display apparatus wherein: “the second sub-electrode comprises a second bottom electrode and a second top electrode on the second bottom electrode; the second bottom electrode is spaced apart from the first bottom electrode and the first top electrode; the second top electrode contacts the first bottom electrode; and a lower surface of the second bottom electrode has a flat structure” as recited in claim 12; 	an electroluminescent display apparatus wherein: the first sub-electrode in the first subpixel comprises: “a first filling layer in the first contact hole between the first bottom electrode and the first top electrode,” the second sub-electrode in the first subpixel comprises: “a second filling layer in the second contact hole between the second bottom electrode and the second top electrode; and the first sub-electrode is spaced apart from the second sub-electrode,” as recited in claim 18; and   	an electroluminescent display apparatus wherein: the first sub-electrode in the first subpixel comprises: “a first filling layer in the first contact hole between the first bottom electrode and the first top electrode,” the second sub-electrode in the first subpixel comprises: “a second filling layer in the second contact hole between the second bottom electrode and the second top electrode; and the first sub-electrode contacts the second sub-electrode,” as recited in claim 19.  	Claim 11 is objected to for further limiting and depending upon allowable claim 10. 	Claim *** allowed.
 	The following is an examiner’s statement of reasons for allowance: the prior arts of record taken alone or in combination neither anticipates nor renders obvious  	*******.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Response to Arguments
Applicant’s arguments with respect to claims 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291.  The examiner can normally be reached on M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/NDUKA E OJEH/Primary Examiner, Art Unit 2892